Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 28-43 of U.S. Patent No. 11,375,475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the ‘194 Patent
Regarding claim 36: A method, comprising: at a base station (BS): 
generating physical broadcast channel (PBCH) payload information, 
the PBCH payload information comprising a scrambled PBCH payload including a portion of system timing information and cyclic redundancy check (CRC) information, 
wherein the scrambled PBCH payload is PBCH payload scrambled by a scrambling sequence, 
wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information, 
wherein the scrambling sequence is based on the portion of the system timing information, 
wherein the PBCH payload includes the system timing information
Regarding claim 1: An apparatus, comprising: processing circuitry, the processing circuitry configured to cause a base station (BS) to: 
generate physical broadcast channel (PBCH) payload information, 
the PBCH payload information including time information and master information block (MIB); 
generate a scrambling sequence based on a portion of the time information; 
scramble the PBCH payload by performing modulus 2 addition with the scrambling sequence to generate scrambled PBCH payload, 
wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload containing the portion of the time information so that bit values of the portion of the time information are unchanged after scrambling; and 
encode the scrambled PBCH payload including the portion of the time information and cyclic redundancy check (CRC) information to generate encoded PBCH information for transmission to a user equipment (UE).  


As can be seen in the table above, the claims of the instant application are substantially similar to the patented claims such that if the claims of the instant application are allowed they would unjustifiably time-wise extend the patent rights for the ‘475 Patent, thus the claims are rejected. Claims 28 and 44 are parallel or correspond in scope with claim 36 and are rejected for the same reasons as given for claim 36, while dependent claims 29-35, 37-43, and 45-47, are rejected for their dependency on the independent claims. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31, 35, 36, 39, 43, 44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”).
Examiner’s note: in what follows, references are drawn to Wei unless otherwise mentioned.
Regarding claim 36, Wei teaches a method, comprising: 
at a base station (BS) (FIG. 1 item 105): 
generating physical broadcast channel (PBCH) payload information (FIG. 9 at 915, the encoder 910 may identify a payload comprising a set of PBCH information bits (e.g., a PBCH payload), [0081]-[0082]. At 920, the encoder 910 may determine a first set of information bits representative of an index of a first SS block, [0083].), 
the PBCH payload information comprising a scrambled PBCH payload including a portion of system timing information and cyclic redundancy check (CRC) information (As described above with reference to FIG. 1, the PBCH payload may contain a variety of information relevant to the cell acquisition procedure. As an example, the set of PBCH information bits may comprise a 10-bit SFN, [0082]. The SFN is the system timing information.  Physical broadcast channel (PBCH) payloads, including critical system information transmitted in a master information block (MIB), may be jointly encoded with synchronization signal indices, [0027]. One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded. In this example, the same PBCH payload (e.g., which may contain CRC bits) may be repeated in multiple (e.g., all) SS blocks 305 within PBCH burst 300, [0064]. Encoding scheme 500 may include B.sub.k 505 (e.g., the information bit vector of length K representing the PBCH payload with the appended CRC bits), [0071].), 
wherein the scrambled PBCH payload is PBCH payload scrambled by a scrambling sequence (At 925, the encoder 910 may jointly encode the PBCH payload and the first set of information bits representative of the first SS block. In some example embodiments, the jointly encoded PBCH payload and SS block index may be scrambled based at least in part on a cell-specific scramble sequence, [0084].), 
wherein scrambling bits of the (The encoder/decoder 210 may encode the number of information bits and output a codeword having a length N which may be different than or the same as K. The bits that are not allocated as information bits (i.e., N-K bits) may be parity bits or frozen bits. Parity bits may be used in parity check (PC) polar coding techniques and frozen bits may be bits of a given value (0, 1, etc.) known to both the encoder and decoder, [0060]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded…FIG. 4, the PBCH payload (with the CRC bits) and the SS block index may be assigned to different bit channel locations (e.g., using a polar encoder) such that the SS block index may be transmitted over the most reliable bit channels, [0064]. FIG. 4, the information bits comprising the PBCH payload 415 may initially be CRC encoded… In some cases, one or more other sets of bits (e.g., parity-check frozen bits (PF) or frozen bits (F)) may also be identified. Frozen bits may be bits with a value known to both the encoder and the decoder, and the parity-check frozen bits may further facilitate error detection at the decoder. I.sub.2, F, and PF along with the PBCH payload 415 may then be fed to the multiplexer, [0068]. The missing/crossed out limitations will be discussed in view of Taniguchi.),
wherein the scrambling sequence is based on the portion of the system timing information (In some cases, the four possible scrambling sequences may be based on a cell identity, which may in turn be determined from reception of the PSS and SSS. Because the four scrambling sequences may occur in a known, repeating order, they may be used to implicitly convey timing information within the 40-ms TTI (e.g., a first scrambling sequence may be associated with a first 10-ms frame of the 40-ms TTI, a second scrambling sequence may be associated with a second 10-ms frame of the 40-ms TTI, etc.). Accordingly, the 40-ms periodicity of the PBCH may enable the UE 115 to glean the remaining two bits of the SFN (e.g., the two least significant bits), [0054].), 
wherein the PBCH payload includes the system timing information (One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030].).  
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information.
 However, Taniguchi discloses, in analogous art, the missing/crossed limitations comprising: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information (FIG. 3 illustrates in detail an exemplary structure of the scrambling circuit 36, [0028]. A sequence of input data is supplied to the EX-OR circuit 102 in one bit at a time in synchronization with a clock. If a scrambling code is “0”, the EX-OR circuit 102 outputs input data as it is, and, if a scrambling code is “1”, the EX-OR circuit 102 inverts input data “0” or “1” and outputs the inverted data. The output of the EX-OR circuit 102 is a scrambled result, [0031]. This technique is to set scrambling bits of the scrambling sequence to 0 for the PBCH payload information comprising the portion of the system timing information.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Taniguchi in order to make a more effective method/apparatus by determining linear addition coefficients to subject the probability information to moving average process when retry count is high, thus reducing influence of noises. The circuit performs likelihood combination in the case of a retransmitted packet and packet retransmission to prevent likelihood combination from being performed in case of packet and occurrence of incorrect decoded result, see (Taniguchi, [0041], [0049], [0053].).
Regarding claim 28, Wei teaches a non-transitory computer readable medium (NTCRM), comprising: program instructions configured to cause a user equipment (UE) to (FIG. 14, software 1430 may include code to implement aspects of the present disclosure, including code to support broadcast channel encoding and decoding. Software 1430 may be stored in a non-transitory computer-readable medium such as system memory or other memory. In some cases, the software 1430 may not be directly executable by the processor but may cause a computer (e.g., when compiled and executed) to perform functions described herein, [0142]): 
decode physical broadcast channel (PBCH) information received from a base station (BS) the decoded PBCH information comprising a scrambled PBCH payload including a portion of system timing information and cyclic redundancy check (CRC) information (FIG. 9, at 915, the encoder 910 may identify a payload comprising a set of PBCH information bits (e.g., a PBCH payload), [0081]-[0082]. At 920, the encoder 910 may determine a first set of information bits representative of an index of a first SS block, [0083]. FIG. 1, the PBCH payload may contain a variety of information relevant to the cell acquisition procedure. As an example, the set of PBCH information bits may comprise a 10-bit SFN, [0082]. The SFN is the system timing information.  Physical broadcast channel (PBCH) payloads, including critical system information transmitted in a master information block (MIB), may be jointly encoded with synchronization signal indices, [0027]. One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded. In this example, the same PBCH payload (e.g., which may contain CRC bits) may be repeated in multiple (e.g., all) SS blocks 305 within PBCH burst 300, [0064]. Encoding scheme 500 may include B.sub.k 505 (e.g., the information bit vector of length K representing the PBCH payload with the appended CRC bits), [0071]. At 930, the encoder 910 may transmit the jointly encoded information as a first output vector (e.g., a first codeword). In some cases, the first codeword may comprise the scrambled jointly encoded information, [0086]), 
wherein the scrambled PBCH payload is PBCH payload scrambled by a scrambling sequence (At 925, the encoder 910 may jointly encode the PBCH payload and the first set of information bits representative of the first SS block. In some example embodiments, the jointly encoded PBCH payload and SS block index may be scrambled based at least in part on a cell-specific scramble sequence, [0084].), 
wherein scrambling bits of the (The encoder/decoder 210 may encode the number of information bits and output a codeword having a length N which may be different than or the same as K. The bits that are not allocated as information bits (i.e., N-K bits) may be parity bits or frozen bits. Parity bits may be used in parity check (PC) polar coding techniques and frozen bits may be bits of a given value (0, 1, etc.) known to both the encoder and decoder, [0060]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded…FIG. 4, the PBCH payload (with the CRC bits) and the SS block index may be assigned to different bit channel locations (e.g., using a polar encoder) such that the SS block index may be transmitted over the most reliable bit channels, [0064]. FIG. 4, the information bits comprising the PBCH payload 415 may initially be CRC encoded… In some cases, one or more other sets of bits (e.g., parity-check frozen bits (PF) or frozen bits (F)) may also be identified. Frozen bits may be bits with a value known to both the encoder and the decoder, and the parity-check frozen bits may further facilitate error detection at the decoder. I.sub.2, F, and PF along with the PBCH payload 415 may then be fed to the multiplexer, [0068]. The missing/crossed out limitations will be discussed in view of Taniguchi.), 
wherein the scrambling sequence is based on the portion of the system timing information (In some cases, the four possible scrambling sequences may be based on a cell identity, which may in turn be determined from reception of the PSS and SSS. Because the four scrambling sequences may occur in a known, repeating order, they may be used to implicitly convey timing information within the 40-ms TTI (e.g., a first scrambling sequence may be associated with a first 10-ms frame of the 40-ms TTI, a second scrambling sequence may be associated with a second 10-ms frame of the 40-ms TTI, etc.). Accordingly, the 40-ms periodicity of the PBCH may enable the UE 115 to glean the remaining two bits of the SFN (e.g., the two least significant bits), [0054].), 
wherein the PBCH payload includes the system timing information (One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030].).  
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information.
 However, Taniguchi discloses, in analogous art, the missing/crossed limitations comprising: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information (FIG. 3 illustrates in detail an exemplary structure of the scrambling circuit 36, [0028]. A sequence of input data is supplied to the EX-OR circuit 102 in one bit at a time in synchronization with a clock. If a scrambling code is “0”, the EX-OR circuit 102 outputs input data as it is, and, if a scrambling code is “1”, the EX-OR circuit 102 inverts input data “0” or “1” and outputs the inverted data. The output of the EX-OR circuit 102 is a scrambled result, [0031]. This technique is to set scrambling bits of the scrambling sequence to 0 for the PBCH payload information comprising the portion of the system timing information.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Taniguchi in order to make a more effective method/apparatus by determining linear addition coefficients to subject the probability information to moving average process when retry count is high, thus reducing influence of noises. The circuit performs likelihood combination in the case of a retransmitted packet and packet retransmission to prevent likelihood combination from being performed in case of packet and occurrence of incorrect decoded result, see (Taniguchi, [0041], [0049], [0053].).
Regarding claim 44, Wei teaches a method, comprising: 
at a user equipment (UE) (FIG. 1item 115): 
decoding physical broadcast channel (PBCH) information received from a base station (BS) the decoded PBCH information comprising a scrambled PBCH payload including a portion of system timing information and cyclic redundancy check (CRC) information (FIG. 9, at 915, the encoder 910 may identify a payload comprising a set of PBCH information bits (e.g., a PBCH payload), [0081]-[0082]. At 920, the encoder 910 may determine a first set of information bits representative of an index of a first SS block, [0083]. FIG. 1, the PBCH payload may contain a variety of information relevant to the cell acquisition procedure. As an example, the set of PBCH information bits may comprise a 10-bit SFN, [0082]. The SFN is the system timing information.  Physical broadcast channel (PBCH) payloads, including critical system information transmitted in a master information block (MIB), may be jointly encoded with synchronization signal indices, [0027]. One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded. In this example, the same PBCH payload (e.g., which may contain CRC bits) may be repeated in multiple (e.g., all) SS blocks 305 within PBCH burst 300, [0064]. Encoding scheme 500 may include B.sub.k 505 (e.g., the information bit vector of length K representing the PBCH payload with the appended CRC bits), [0071]. At 930, the encoder 910 may transmit the jointly encoded information as a first output vector (e.g., a first codeword). In some cases, the first codeword may comprise the scrambled jointly encoded information, [0086]), 
wherein the scrambled PBCH payload is PBCH payload scrambled by a scrambling sequence (At 925, the encoder 910 may jointly encode the PBCH payload and the first set of information bits representative of the first SS block. In some example embodiments, the jointly encoded PBCH payload and SS block index may be scrambled based at least in part on a cell-specific scramble sequence, [0084].), 
wherein scrambling bits of the (The encoder/decoder 210 may encode the number of information bits and output a codeword having a length N which may be different than or the same as K. The bits that are not allocated as information bits (i.e., N-K bits) may be parity bits or frozen bits. Parity bits may be used in parity check (PC) polar coding techniques and frozen bits may be bits of a given value (0, 1, etc.) known to both the encoder and decoder, [0060]. In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded…FIG. 4, the PBCH payload (with the CRC bits) and the SS block index may be assigned to different bit channel locations (e.g., using a polar encoder) such that the SS block index may be transmitted over the most reliable bit channels, [0064]. FIG. 4, the information bits comprising the PBCH payload 415 may initially be CRC encoded… In some cases, one or more other sets of bits (e.g., parity-check frozen bits (PF) or frozen bits (F)) may also be identified. Frozen bits may be bits with a value known to both the encoder and the decoder, and the parity-check frozen bits may further facilitate error detection at the decoder. I.sub.2, F, and PF along with the PBCH payload 415 may then be fed to the multiplexer, [0068]. The missing/crossed out limitations will be discussed in view of Taniguchi.), 
wherein the scrambling sequence is based on the portion of the system timing information (In some cases, the four possible scrambling sequences may be based on a cell identity, which may in turn be determined from reception of the PSS and SSS. Because the four scrambling sequences may occur in a known, repeating order, they may be used to implicitly convey timing information within the 40-ms TTI (e.g., a first scrambling sequence may be associated with a first 10-ms frame of the 40-ms TTI, a second scrambling sequence may be associated with a second 10-ms frame of the 40-ms TTI, etc.). Accordingly, the 40-ms periodicity of the PBCH may enable the UE 115 to glean the remaining two bits of the SFN (e.g., the two least significant bits), [0054].), 
wherein the PBCH payload includes the system timing information (One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030].).  
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information.
 However, Taniguchi discloses, in analogous art, the missing/crossed limitations comprising: (1) wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload information comprising the portion of the system timing information (FIG. 3 illustrates in detail an exemplary structure of the scrambling circuit 36, [0028]. A sequence of input data is supplied to the EX-OR circuit 102 in one bit at a time in synchronization with a clock. If a scrambling code is “0”, the EX-OR circuit 102 outputs input data as it is, and, if a scrambling code is “1”, the EX-OR circuit 102 inverts input data “0” or “1” and outputs the inverted data. The output of the EX-OR circuit 102 is a scrambled result, [0031]. This technique is to set scrambling bits of the scrambling sequence to 0 for the PBCH payload information comprising the portion of the system timing information.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Taniguchi in order to make a more effective method/apparatus by determining linear addition coefficients to subject the probability information to moving average process when retry count is high, thus reducing influence of noises. The circuit performs likelihood combination in the case of a retransmitted packet and packet retransmission to prevent likelihood combination from being performed in case of packet and occurrence of incorrect decoded result, see (Taniguchi, [0041], [0049], [0053].).
Regarding claims 31, 39 and 47, Wei and Taniguchi teach all the claim  limitations of claims 28, 36 and 44 respectively; and Wei further teaches wherein the PBCH information is further scrambled with a second scrambling sequence based on cell-specific information associated with a cell of the BS (FIG. 9, at 960, the encoder 910 may jointly encode the PBCH payload and the second SS block index. In some cases, the jointly encoded information may be scrambled using the same cell-specific scrambling sequence as the first codeword, [0092].).
Regarding claims 35 and 43, Wei and Taniguchi teach all the claim  limitations of claims 28 and 36 respectively; and Wei further teaches wherein the PBCH payload information comprises master information block (MIB) signaling (Physical broadcast channel (PBCH) payloads, including critical system information transmitted in a master information block (MIB), may be jointly encoded with synchronization signal indices, [0027]. The acquisition information contained in the MIB may alternatively be referred to herein as the PBCH payload, [0051].).
Claims 29, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”) and further in view of Ly et al. (US 20180234931 A1, us-provisional-application US 62459973 20170216, us-provisional-application US 62462258 20170222, cited for priority, henceforth “Ly”).
 Regarding claims 29, 37 and 45, Wei and Taniguchi teach all the claim  limitations of claims 28, 36 and 44 respectively; and Wei further teaches wherein second timing information,  (In aspects of the present disclosure, the PBCH payload and SS block index may be jointly encoded. In this example, the same PBCH payload (e.g., which may contain CRC bits) may be repeated in multiple (e.g., all) SS blocks 305 within PBCH burst 300. Different SS block indices (e.g., which may optionally include parity check bits) may be transmitted in separate SS blocks 305 (e.g., SS block 305-a and SS block 305-b may have different SS block indices). The optional parity check for the SS block index may facilitate error detection of the decoded SS block index... Because the SS block index may convey important fine-timing information (e.g., timing information within the duration of the PBCH burst 300), additional measures may be taken to increase the likelihood of successful transmission of the SS block index. In one example described with reference to FIG. 4, the PBCH payload (with the CRC bits) and the SS block index may be assigned to different bit channel locations (e.g., using a polar encoder) such that the SS block index may be transmitted over the most reliable bit channels, [0064]. The missing/crossed out limitations will be discussed in view of Ly.).
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) second timing information, not included in the system timing information, is carried on a PBCH demodulation reference signal (DMRS).
 However, Ly discloses, in analogous art, the missing/crossed limitations comprising: (1) second timing information, not included in the system timing information, is carried on a PBCH demodulation reference signal (DMRS) (FIG. 5, SS burst set 500 may include a plurality of SS blocks 508, 510, 512 that may form an SS burst 502, 504, 506. Each SS block 508, 510, 512 may be identified by an SS block index which may be carried in one or more synchronization signals… In an aspect, the synchronization signal that carries the, e.g., partial, SS block index may be frequency division multiplexed with the SSS. In an aspect, the SS block may be a DM-RS for the PBCH, [0086].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Ly in order to make a more effective method/apparatus by locating the SS so as to reduce number of timing hypotheses to test, thus facilitating lower primary SS detection complexity. The method enables using the base station and the UE to determine different configuration information, information for adjusting beam sweeping periodicity, information regarding overlapping coverage for predicting a handoff to another base station, see (Ly, [0067], [0090].).
Claims 30, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”), Ly et al. (US 20180234931 A1, us-provisional-application US 62459973 20170216, us-provisional-application US 62462258 20170222, cited for priority, henceforth “Ly”) and further in view of Park et al. (US 20180227867 A1, KR 10-2017-0016589 2017-02-07, KR 10-2017-0056755 2017-05-04, KR 10-2017-0093736 2017-07-24, cited for priority, henceforth “Park”).
Regarding claims 30, 38 and 46, Wei and Taniguchi teach all the claim  limitations of claims 29, 37 and 45 respectively; and Wei further teaches wherein the second timing information is  (In the following description, SS block index 410 may refer to the information bits or may refer to the information bits and the parity bit(s), depending on whether the optional process of including parity bits is performed. Subsequently, and regardless of whether the parity bit(s) has been added, the SS block index 410 may be assigned to a bit location set I.sub.1. As an example, in the case that SS block index 410 is represented by J bits (e.g., J information bits, J1 information bits and 1 parity bit, etc.), I.sub.1 may be the descending-ordered binary indices [N-J, N-(J-1), . . . , N-2, N-1] where N is the length of a mother codeword (e.g., which may be a power of two). In this example, I.sub.1 therefore contains the J most reliable bit channels, I.sub.1 and the SS block index 410 may then serve as inputs to a multiplexer, [0067]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) the second timing information is 2 or 3 bits of a synchronization signal block index. 
However, Park discloses, in analogous art, the missing/crossed limitations comprising: (1) the second timing information is 2 or 3 bits of a synchronization signal block index (The second PBCH scrambling described above may be performed to enhance the scrambling performance. Because the same scrambling sequence part is applied within one of the four 20 ms durations, the additional second PBCH scrambling may be performed in each of the four 20 ms durations. For example, via the PBCH DMRS, a 2-bit (L=4) or a 3-bit (L=8 or 64) SS block index may be obtained, and the 2-bit or 3-bit SS block index may be used to determine a different scrambling sequence parts for different SS blocks within one of the four 20 ms. FIG. 10 shows an example of the second PBCH scrambling when L=4. FIG. 11 shows an example of the second PBCH scrambling when L=64. When L=64, the 3-bit SS block index has only eight different values. To apply different second scrambling sequence parts for 64 SS blocks within one of the four 20 ms durations, the eight values indicated by the 3-bit SS block index may be repeated 8 time, [0148].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Park in order to make a more effective method/apparatus by improving performance without complexity of the additional PBCH decoding, see (Ly, [0067], [0090].).
Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”) and further in view of Alvarino et al. (US 20170187488, henceforth “Alvarino”).
Regarding claims 32 and 40, Wei and Taniguchi teach all the claim  limitations of claims 31 and 39 respectively; and Wei further teaches wherein the cell-specific information is (In some cases, the four possible scrambling sequences may be based on a cell identity, which may in turn be determined from reception of the PSS and SSS, [0054]. In some example embodiments, the jointly encoded PBCH payload and SS block index may be scrambled based at least in part on a cell-specific scramble sequence, [0084]. The missing/crossed out limitations will be discussed in view of Alvarino.).
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) the cell-specific information is a cell ID of the cell.
 However, Alvarino discloses, in analogous art, the missing/crossed limitations comprising: (1) the cell-specific information is a cell ID of the cell (A cell-specific reference signal a reference signal that is specific for a cell, e.g., generated based on a cell identity (ID), see [0056].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s method/apparatus by adding the teachings of Alvarino in order to make a more effective method/apparatus by reducing maximum bandwidth (relative to wideband UEs), a single receive radio frequency (RF) chain may be used, peak rate may be reduced (e.g., a maximum of 100 bits for a transport block size), transmit power may be reduced, Rank 1 transmission may be used, and half duplex operation may be performed, see (Alvarino, [0062].).
Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”) and further in view of Cho et al. (US 20090046646, henceforth “Cho”).
Regarding claims 33 and 41, Wei and Taniguchi teach all the claim  limitations of claims 28 and 36 respectively; and Wei further teaches  wherein the scrambling sequence(In some cases, the four possible scrambling sequences may be based on a cell identity, which may in turn be determined from reception of the PSS and SSS, [0054]. The missing/crossed out limitations will be discussed in view of Cho.).
As noted above, Wei is silent about the aforementioned missing/crossed limitations of: (1) the scrambling sequence is a length-31 Gold sequence generated using two M-sequences. However, Cho discloses the missing/crossed limitations comprising: (1) the scrambling sequence is a length-31 Gold sequence generated using two M-sequences (FIG. 19, a Gold sequence 1905 is generated by XOR-operating binary sequences 1906 and 1907 output from two m-sequence generators 1901 and 1902… The m-sequence generators 1901 and 1902 can share the sequence generators used for scrambling data and a control channel…, see [0067]. So, the scrambling sequence is a length-31 Gold sequence generated using two M-sequences.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wei’s apparatus by adding the teachings of Cho in order to make better apparatus by improving reception performance and expanding cell coverage, see (Cho, [0008].).
Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20200100214 A1, henceforth “Wei”) and in view of Taniguchi et al. (US 20170257188 A1, henceforth “Taniguchi”) and further in view of Liu et al. (US 20200328869, henceforth “Liu”).
Regarding claims 34 and 42, Wei and Taniguchi teach all the claim  limitations of claims 28 and 36 respectively; and Wei further teaches  wherein the time information signaling includes one or more of the following: a system frame number (SFN); (One function of the MIB may be to convey timing information for the cell. In some conventional systems, this timing information may be conveyed through some combination of explicit information within the MIB (e.g., the eight most significant bits of a system frame number (SFN)), and implicit information used to transmit the MIB (e.g., a scrambling code used to indicate the remaining bits of the SFN), [0030]. Because the SS block index may convey important fine-timing information (e.g., timing information within the duration of the PBCH burst 300), additional measures may be taken to increase the likelihood of successful transmission of the SS block index, [0064]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Alvarino is silent about the aforementioned missing/crossed limitations of: (1) the time information signaling includes one or more of the following: a system frame number (SFN);  a half radio frame index; and one or more bits of a synchronization signal block index. However, Liu discloses the missing/crossed limitations comprising: (1) the time information signaling includes one or more of the following: a system frame number (SFN);  a half radio frame index; and one or more bits of a synchronization signal block index (FIG. 8, the timing information includes: 10 bits of SFN  information, 1 bit of half frame timing, and 6 bits of SS block index information, see [0213]. Examiner’s note: Examiner addressed at least one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wei’s apparatus by adding the teachings of Liu in order to make better apparatus by improving an antenna gain, thereby ensuring the coverage performance of the high frequency communication, see (Liu, [0005].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                 

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411